NO. 07-03-0250-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL A

                                     DECEMBER 15, 2004

                             ______________________________


                            GREGORY TODD RILES, APPELLANT

                                                V.

                              THE STATE OF TEXAS, APPELLEE


                           _________________________________

                FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 43,281-E; HONORABLE RICHARD DAMBOLD, JUDGE

                             _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                   MEMORANDUM OPINION


          Appellant Gregory Todd Riles appeals from a judgment revoking community

supervision and imposing sentence pursuant to a conviction for theft from a person. We

affirm.


          Appellant entered a plea of guilty to a charge of theft from a person. The trial court,

found that the evidence substantiated appellant’s guilt, accepted the guilty plea, found
appellant guilty, and sentenced him to confinement for two years in a state jail facility and

a $500 fine. Execution of the sentence was suspended and appellant was placed on

community supervision for five years. Appellant did not appeal.


       The State filed a motion to revoke. Appellant pled true to all of the grounds alleged

as bases for the motion. The trial judge modified the terms of appellant’s probation.


       A second motion to revoke was filed. Appellant pled not true. During the hearing,

appellant testified in his own defense and admitted violations of conditions of his probation.

The trial judge found that appellant violated the terms of his probation, revoked the order

placing appellant on community supervision, and sentenced appellant to 14 months

confinement in a state jail facility and a fine of $500.00.


       Appellant’s appointed counsel has filed a motion to withdraw and an Anders brief in

support of the motion. Counsel has certified that the record has been diligently reviewed

and, in her opinion, the record reflects no reversible error or grounds upon which an appeal

can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Thus, she concludes the appeal is frivolous and without merit. In compliance

with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has discussed why,

under the controlling authorities, there is no error in the court’s judgment. Counsel has also

demonstrated that she has sent a copy of the brief to appellant and informed appellant that,

in counsel’s view, the appeal is without merit. In addition, counsel has demonstrated that

she notified appellant of his right to review the record and file a pro se response if he so

desired. Appellant has not filed a response to counsel’s motion and brief.


                                             -2-
       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L.Ed 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.


                                                Phil Johnson
                                                Chief Justice



Do not publish.




                                          -3-